             Case 3:19-cv-04241-JD Document 11 Filed 08/22/19 Page 1 of 5


 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
   TRACY L. DAVIS (Cal. Bar No. 184129)
 2 davistl@sec.gov
   ROBERT L. TASHJIAN (Cal. Bar No. 191007)
 3 tashjianr@sec.gov
   MATTHEW G. MEYERHOFER (Cal. Bar No. 268559)
 4 meyerhoferm@sec.gov

 5 Attorneys for Plaintiff
   SECURITIES AND EXCHANGE COMMISSION
 6 44 Montgomery Street, Suite 2800
   San Francisco, CA 94104
 7 (415) 705-2500

 8

 9
                                   UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11

12
     SECURITIES AND EXCHANGE COMMISSION,                       Case No. 19-cv-04241
13
                     Plaintiff,
14                                                             [PROPOSED]
             vs.                                               FINAL JUDGMENT AS TO
15                                                             DEFENDANT FACEBOOK, INC.
     FACEBOOK, INC.
16
                     Defendant.
17

18

19           The Securities and Exchange Commission having filed a Complaint and Defendant
20 Facebook, Inc. (“Defendant” or “Facebook”) having entered a general appearance; consented to

21 the Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry

22 of this Final Judgment without admitting or denying the allegations of the Complaint (except as

23 to jurisdiction and except as otherwise provided herein); waived findings of fact and conclusions

24 of law; and waived any right to appeal from this Final Judgment:

25                                                   I.
26           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
27 permanently restrained and enjoined from violating Section 17(a)(2) of the Securities Act

28 of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)(2)] in the offer or sale of any security by the
     FINAL JUDGMENT                                                   SECURITIES AND EXCHANGE COMMISSION
     SEC V .FACEBOOK, INC.                           -1-                 44 MONTGOMERY STREET, SUITE 2800
                                                                    SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
             Case 3:19-cv-04241-JD Document 11 Filed 08/22/19 Page 2 of 5


 1   use of any means or instruments of transportation or communication in interstate commerce or
 2   by use of the mails, directly or indirectly, to obtain money or property by means of any untrue
 3   statement of a material fact or any omission of a material fact necessary in order to make the
 4   statements made, in light of the circumstances under which they were made, not misleading.
 5           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
 6   Rule 65(d)(2) of the Federal Rules of Civil Procedure, the foregoing paragraph also binds the
 7   following who receive actual notice of this Final Judgment by personal service or otherwise: (a)
 8   Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active
 9   concert or participation with Defendant or with anyone described in (a).
10                                                   II.
11           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
12   Defendant is permanently restrained and enjoined from violating Section 17(a)(3) of the
13   Securities Act [15 U.S.C. § 77q(a)(3)] in the offer or sale of any security by the use of any means
14   or instruments of transportation or communication in interstate commerce or by use of the mails,
15   directly or indirectly, to engage in any transaction, practice, or course of business which operates
16   or would operate as a fraud or deceit upon the purchaser.
17           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
18   Rule 65(d)(2) of the Federal Rules of Civil Procedure, the foregoing paragraph also binds the
19   following who receive actual notice of this Final Judgment by personal service or otherwise: (a)
20   Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active
21   concert or participation with Defendant or with anyone described in (a).
22                                                   III.
23           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
24   Defendant is permanently restrained and enjoined from violating Section 13(a) of the Securities
25   Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78m(a)] and Rules 12b-20, 13a-1,
26   and 13a-13 [17 C.F.R. §§ 240.12b-20, 240.13a-1, and 240.13a-13] thereunder by failing to file,
27   or by filing or causing to be filed, with the Commission any report required to be filed with the
28

     FINAL JUDGMENT                                                SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                          -2-               44 MONTGOMERY STREET, SUITE 2800
                                                                 SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
             Case 3:19-cv-04241-JD Document 11 Filed 08/22/19 Page 3 of 5


 1   Commission pursuant to Section 13(a) of the Exchange Act and the rules and regulations
 2   promulgated thereunder, which filed report omits to disclose any information required to be
 3   disclosed or such further information, if any, as may be necessary to make the statements, in light
 4   of the circumstances under which they were made, not misleading.
 5           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
 6   Rule 65(d)(2) of the Federal Rules of Civil Procedure, the foregoing paragraph also binds the
 7   following who receive actual notice of this Final Judgment by personal service or otherwise: (a)
 8   Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active
 9   concert or participation with Defendant or with anyone described in (a).
10                                                    IV.
11           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
12   Defendant is permanently restrained and enjoined from violating Exchange Act Rule 13a-15(a)
13   [17 C.F.R. § 240.13a-15(a)] by failing to maintain controls and procedures designed to ensure
14   that information required to be disclosed in the reports that it files or submits pursuant to the
15   Exchange Act are recorded, processed, summarized, and reported, within the time periods
16   specified in the Commission’s rules and forms, or by failing to maintain controls and procedures
17   designed to ensure that information required to be disclosed in the reports that it files or submits
18   pursuant to the Exchange Act are accumulated and communicated to its management, including
19   its principal executive and principal financial officers, or persons performing similar functions,
20   as appropriate to allow timely decisions regarding required disclosure.
21           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
22   Rule 65(d)(2) of the Federal Rules of Civil Procedure, the foregoing paragraph also binds the
23   following who receive actual notice of this Final Judgment by personal service or otherwise: (a)
24   Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active
25   concert or participation with Defendant or with anyone described in (a).
26

27

28

     FINAL JUDGMENT                                                 SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                           -3-               44 MONTGOMERY STREET, SUITE 2800
                                                                  SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
             Case 3:19-cv-04241-JD Document 11 Filed 08/22/19 Page 4 of 5


 1                                                    V.
 2           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay
 3   a civil penalty in the amount of $100,000,000.00 to the Securities and Exchange Commission
 4   pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the
 5   Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall make this payment within 30 days after
 6   entry of this Final Judgment.
 7           Defendant may transmit payment electronically to the Commission, which will provide
 8   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
 9   from a bank account via Pay.gov through the SEC website at http://www.sec.gov/about/offices/
10   ofm.htm. Defendant may also pay by certified check, bank cashier’s check, or United States
11   postal money order payable to the Securities and Exchange Commission, which shall be
12   delivered or mailed to
13           Enterprise Services Center
             Accounts Receivable Branch
14           6500 South MacArthur Boulevard
             Oklahoma City, OK 73169
15

16   and shall be accompanied by a letter identifying the case title, civil action number, and name
17   of this Court; Facebook, Inc. as a defendant in this action; and specifying that payment is
18   made pursuant to this Final Judgment.
19           Defendant shall simultaneously transmit photocopies of evidence of payment and case
20   identifying information to the Commission’s counsel in this action. By making this payment,
21   Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part of
22   the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant to
23   this Final Judgment to the United States Treasury. Defendant shall pay post-judgment interest on
24   any delinquent amounts pursuant to 28 USC § 1961.
25

26

27

28

     FINAL JUDGMENT                                                 SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                           -4-               44 MONTGOMERY STREET, SUITE 2800
                                                                  SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
             Case 3:19-cv-04241-JD Document 11 Filed 08/22/19 Page 5 of 5


 1                                                   VI.
 2           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that that the Consent is
 3   incorporated herein with the same force and effect as if fully set forth herein, and that Defendant
 4   shall comply with all of the undertakings and agreements set forth therein.
 5                                                   VII.
 6           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall
 7   retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
 8                                                                         ISTRIC
                                                                      TES D      TC
 9                                                                  TA




                                                                                                    O
                                                               S
              August 22, 2019




                                                                                                     U
                                                              ED
10   Dated: ______________, _____




                                                                                                      RT
                                                                                  OVED

                                                          UNIT
11                                                               APPR
                                                     ____________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                                                                            R NIA
12
                                                                                           D o n a to
                                                          NO

13                                                                                   mes
                                                                        J u d ge J a




                                                                                                            FO
                                                            RT


14




                                                                                                        LI
                                                                   ER
                                                              H




                                                                                                    A
                                                                        N                               C
15                                                                                        F
                                                                            D IS T IC T O
                                                                                  R
16

17

18

19

20

21

22

23

24

25

26

27

28

     FINAL JUDGMENT                                                   SECURITIES AND EXCHANGE COMMISSION
     SEC V. FACEBOOK, INC.                          -5-                  44 MONTGOMERY STREET, SUITE 2800
                                                                    SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
